Citation Nr: 1028861	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-35 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the overpayment of Department of Veterans Affairs (VA) 
pension benefits in the amount of $13,949.90 was validly created, 
to include whether the Veteran timely disputed the validity of 
creation of the overpayment debt.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney

INTRODUCTION

The Veteran served on active duty from October 1972 to January 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 determination by the Department of 
Veterans Affairs (VA) Debt Management Center (DMC) at Fort 
Snelling, Minnesota, which found that the Veteran had not timely 
filed an application for a waiver of indebtedness.  

In a May 2008 decision, the Board denied the Veteran's claim of 
entitlement to a waiver of overpayment of VA nonservice-connected 
pension benefits in the amount of $13,949.90.  In the decision, 
the Board found that the issue of whether the entire debt was 
justified was not on appeal.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated July 16, 
2007, the Court vacated the Board's decision and remanded the 
case.  

The appeal is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.

Issue not on appeal

In the December 2009 Memorandum Decision, the Court noted that 
the Veteran had not presented any arguments relating to the 
Board's May 2008 denial of entitlement to a waiver of overpayment 
of VA nonservice-connected pension benefits.  As a result, the 
Court deemed that any appeal as to that issue was abandoned.  
While the Board acknowledges that the Court vacated the May 2008 
decision, the Court specified in its conclusion that the 
Veteran's "challenge to the validity of the alleged debt is 
REMANDED to the Board for further proceedings consistent with 
this decision.  The Board decision is otherwise AFFIRMED."  
Accordingly, the issue of entitlement to a waiver of overpayment 
was not vacated or remanded by the Court and is therefore final. 

REMAND

After having carefully considered the matter, and for reasons 
explained immediately below, the Board finds that this case must 
be remanded for additional procedural development.

In the December 2009 Memorandum Decision, the Court observed that 
a challenge to the validity of a debt and a request for 
entitlement to a waiver of that debt are two separate and 
distinct issues.  See the December 2009 Decision, citing Smith v. 
Derwinski, 1 Vet. App. 267 (1991).  Based on the multiple 
statements submitted by the Veteran questioning the validity of 
his debt, the Court held that the Veteran had raised a challenge 
to the validity of his debt which must be addressed.  However, 
the Court also observed that "neither the RO nor the Board took 
up the [Veteran's] contentions."  See the memorandum decision, 
page 3.  Such adjudication must be performed by the RO in the 
first instance in order to preserve the Veteran's due process and 
appellate rights.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the December 2009 Memorandum Decision, the Court noted that 
the VA had contended that a challenge to the validity of the 
alleged debt is a "downstream" issue that becomes relevant only 
when and if the Veteran has filed a timely request for waiver.  
The December 2009 Memorandum Decision affirmed that part of the 
May 2008 Board decision that held, in the "CONCLUSION OF LAW" 
and "ORDER," that the request for waiver of recovery of the 
pension overpayment indebtedness was not timely filed.  
Nevertheless, in the December 2009 Memorandum Decision, the Court 
stated that, "at minimum, the question of whether the RO 
properly declined to adjudicate the appellant's challenge to the 
validity of the debt, has not been addressed."  The Board notes 
that while the provisions of 38 C.F.R. § 1.963 establish that a 
request for "waiver" of an indebtedness must be made within 180 
days following notice of the indebtedness (issued on or after 
April 1, 1983), unless it is established that there was a delay 
in receipt of the notice, the provisions of 38 C.F.R. § 20.302 
are applicable as to a dispute of validity of creation of the 
indebtedness.  The provisions of 38 C.F.R. § 20.302 provide one 
year for receipt of a notice of disagreement as to a RO 
determination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any development 
it determines to be warranted and then 
determine whether the overpayment 
indebtedness at issue in this appeal was 
properly created, to include whether the 
Veteran timely disputed the validity of 
creation of the overpayment debt.  In this 
regard, the RO should consider that the 
provisions of 38 C.F.R. § 20.302 are 
applicable as to timeliness of a dispute of 
validity of creation of the indebtedness.  If 
the RO determination as to whether the 
Veteran timely disputed the validity of 
creation of the overpayment debt is 
unfavorable to the Veteran, the RO should 
consider the Veteran's contentions in this 
regard as a claim to reopen based on whether 
new and material evidence has been received 
to reopen the dispute as to the validity of 
creation of the overpayment debt.  

Whether or not the issue of whether the 
overpayment indebtedness was validly created 
is adjudicated as timely disputed, or as a 
claim to reopen, the RO must specifically 
address the Veteran's contentions (1) that he 
was unaware of the underlying warrant, (2) 
that he believed the amount of the alleged 
debt to be improper, and (3) that VA had 
failed to notify him of the circumstances 
necessitating the reduction of benefits in a 
timely fashion, and thus contributed to the 
growth of the alleged debt.

2.  Notice of the RO determination should be 
provided to the Veteran, and his 
representative.  If the RO determination is 
unfavorable to the Veteran, he and his 
representative should be informed in writing 
of the RO's reasons and bases for the 
decision and of his appellate rights.  If a 
timely notice of disagreement is received, 
the RO should proceed with procedural 
development for possible appellate review on 
this issue by the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


